Case: 08-30978       Document: 00511104420          Page: 1    Date Filed: 05/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 7, 2010
                                     No. 08-30978
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

SCOTTRELL MORRIS,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:00-CR-50050-10


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Scottrell Morris has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Morris has filed a response. Our independent
review of the record, counsel’s brief, and Morris’s response discloses no nonfrivo-
lous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.